33 So.3d 781 (2010)
Mark A. JACKSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-861.
District Court of Appeal of Florida, Fifth District.
April 23, 2010.
Robert Wesley, Public Defender, and Amber Contreras, Assistant Public Defender, Orlando, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the *782 notice of appeal from the judgment and sentence in case number 09-CF-008754-A-O, in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
TORPY, LAWSON and JACOBUS, JJ., concur.